NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ARcEL0R1v11TTAL sTA1NLESS BELGIUM N.v.
(N0W KN0WN AS APERAM STA1NLESS»BELGUIM
N.v.),
Pz@m¢ifr.Appezzan¢,
V.
UNITED STATES,
Defendant-Appellee,
AND
ALLEGHENY LUDLUM CORPORATION,
Defendant~Appellee.
2011-1578
Appea1 from the United StateS C0urt of Internati0nal
Trade in case n0. 08-CV-0434, Judge Richard K. Eat0n.
ON MOTION
ORDER

ARCELORMITTAL STAINLESS V. US 2
The United States moves without opposition for an
extension of time, until February 2, 2012, for the appel-
lees to file their response briefs
Upon consideration thereof
IT IS ORDERED THAT2
The motion is granted
FOR THE CoURT
 0 6  /s/ Jan Horba1y
Date Jan H0rbaly
C1erk
cci Robert S. LaRussa, Esq. "
Jeffrey S. Beckington, Esq. .F"_ED
Patricia M. McCarthy, Esq. 03
321 056 0 6 2011
.|AN HORBAL¥
CLERK